DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention. Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A signal post-processing method, comprising the following steps:
reading a time-and-value-discrete signal from a memory by a signal post-processing circuit, wherein a resolution bandwidth and a frequency range of the time-and-value-discrete signal are predetermined;
applying a window filter to the time-and-value-discrete signal;
transforming the window filtered time-and-value-discrete signal to a full-bandwidth frequency-domain signal; and
selecting a sub-band from the full-bandwidth frequency-domain signal and discarding the rest by a selection unit.

Claim 7 is copied below, with the limitations belonging to an abstract idea being underlined.
A signal post-processing circuit for a test and measurement instrument, comprising:
a reader unit configured to read a time-and-value-discrete signal from a memory;
a filter unit coupled to the reader unit and configured to apply a window filter to the time-and-value-discrete signal read out from the memory;
a transform unit located downstream of the filter unit and configured to transform the filtered time-and-value-discrete signal to a full-bandwidth frequency-domain signal; and
configured to select a sub-band from the full-bandwidth frequency-domain signal and discard the rest of the full-bandwidth frequency-domain signal.

The limitations underlined can be considered to describe an abstract idea/mathematical process related to filtering data. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate mathematical approaches for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, i.e. a signal post-processing circuit, a reader unit, a filter unit, a transform unit, and a selection unit, does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). As described in the applicant’s specification, the recited units can be provided at least partly on a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC) or a digital signal processor (DSP), i.e. conventional computer components, or even as one computing device with software for implementing the one or more units. 
The additional limitations of reading a time-and-value-discrete signal from a memory/a reader unit configured to read a time-and-value-discrete signal from a 
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claims do not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract 
Therefore, claims 1 and 7 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-4 and 6 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Dependent claims 5 and 8-16 add hardware/software limitations that do not serve to integrate the claim into a practical application or make it significant more than the abstract idea. As discussed above, tying the claims to conventional computer components, i.e. memories or processing units, does not offer a meaningful limitation beyond generally linking the use of the method to a computer. Furthermore, indicating that the device is an oscilloscope or spectrum analyzer, does to integrate the claim into a practical application as the claims amount to a computing system for analyzing data that is stored in a memory component. The recited oscilloscope and spectrum analyzer are claimed in a way that incorporates a practical use the claimed device. In addition, the downstream arrangement of the units can be broadly interpreted as a series of software 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Melis (US 9,577,798) in view of Tektronix (Oscilloscope Basics Guide) and Imanaka (US 5,038,097). 

Regarding claim 1, Melis discloses a signal processing method (see column 1 lines 50-60), comprising the following steps:
applying a window filter to the time-and-value-discrete signal (see Fig. 1 and column 1 lines 50-60: applying windowing to an input signal, input signal in the time domain, signal is a discrete signal as represents a number of samples in the time domain);
transforming the window filtered time-and-value-discrete signal to a full-bandwidth frequency-domain signal (see Fig. 1, column 4 lines 49-59, and column 6 lines 52-60: FT module transforms the windowed samples from the time domain to the frequency domain, FT is a full-bandwidth transformation); and


	Melis does not expressly disclose wherein the signal processing method is a post-processing method; 
reading the signal, i.e. previously discussed time-and-value-discrete signal, from a memory by a signal post-processing circuit, wherein a resolution bandwidth and a frequency range of the time-and-value-discrete signal are predetermined, and 
discarding the rest by a selection unit. 

Tektronix disclose a signal processing method of processing signals, i.e. a time-and-value-discrete signal, wherein the method is a post-processing method that includes reading a signal from a memory by a signal post-processing circuit (see Fig. 2 and page 3 last paragraph: digital oscilloscope includes a processor that acquires a input signal, samples to a digital representation with an analog-to-digital converter (ADC or A/D), storing the sampled digital data in an acquisition memory, and passes the data to a microprocessor, meeting the limitations of a post-processing method as the signal is processed in a format suitable for the acquisition memory before being acquired by the processor). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Tektronix, i.e. storing the signals in an acquisition memory before passing the signals to a processing circuit, for the 

Melis and Tektronix do not expressly disclose wherein a resolution bandwidth and a frequency range of the time-and-value-discrete signal are predetermined, and 
discarding the rest by a selection unit. 

Imanaka discloses a spectrum analyzer wherein the a resolution bandwidth and a frequency range of the signal being analyzed are predetermined (see Fig. 3, column 2 lines 50-55, and claim 3: signal is analyzed over a predetermined frequency range with a predetermined number of frequency bands), and 
wherein a sub-band selection unit passes the sub-band signal and discards the rest (see Fig. 1, column 1 lines 51-68 and column 2 lines 61-68: band-pass filter for each frequency band will pass the frequencies within that band, but will not pass the rest, i.e. the rest of the signal not within the band is discarded).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Tektronix with the teachings of Imanaka, i.e. analyzing the signals over a predetermined frequency range with a predetermined resolution bandwidth while filtering the signals in their respective bands, for the advantageous benefit of identifying and isolating signals within specific frequency ranges.   

Regarding claim 3, Melis, previously modified by Tektronix and Imanaka, further discloses wherein at least one of the step of applying the window filter, the transforming step and the selecting step is controlled based on at least one of frequency domain settings and time domain settings (see column 4 lines 49-60). 

Regarding claim 4, Melis and Tektronix do not expressly disclose wherein the sub-band comprises a center frequency and a frequency span around the center frequency.

Imanaka wherein the sub-band comprises a center frequency and a frequency span around the center frequency (see Fig. 3 column 2 lines 4-16 and 31-35: shows center frequencies associated with each sub-band, each band includes frequencies around each center frequencies).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Tektronix with the teachings of Imanaka, i.e. analyzing the signals over a predetermined frequency range with a predetermined resolution bandwidth while filtering the signals in their respective bands, for the advantageous benefit of identifying and isolating signals within specific frequency ranges.   


Regarding claim 5, Melis does not expressly disclose wherein the memory comprises an oscilloscope acquisition memory or a spectrum analyzer acquisition memory.

Tektronix disclose wherein the memory comprises an oscilloscope acquisition memory or a spectrum analyzer acquisition memory (see Fig. 2 and page 3 last paragraph: oscilloscope acquisition memory). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Imanaka with the teachings of Tektronix, i.e. storing the signals in an acquisition memory before passing the signals to a processing circuit, for the advantageous benefit of using a conventional system for storing measurement signals in an data acquisition memory so they can be subsequently accessed and analyzed by a processing unit. 

Regarding claim 6, Melis, previously modified by Tektronix and Imanaka, further discloses wherein several sub-bands are selected from the same time-and-value-discrete signal (see Fig. 1 and column 1 lines 50-60: selecting at least one sub-band, includes selecting a several sub-bands).



Regarding claim 7, Melis discloses a signal processing circuit for a test and measurement instrument (see Fig. 1 and column 1 line 61 to column 2 line 8), comprising:

a transform unit located downstream of the filter unit and configured to transform the filtered time-and-value-discrete signal to a full-bandwidth frequency-domain signal (see Fig. 1, column 3 lines 7-18, column 4 lines 49-59, and column 6 lines 52-60: FT module transforms the windowed samples from the time domain to the frequency domain, FT is a full-bandwidth transformation); and
a selection unit coupled to the transform unit and configured to select a sub-band from the full-bandwidth frequency-domain signal (see Fig. 1, column 1 lines 50-60, and column 3 lines 7-18: selecting at least one sub-band, includes selecting a single sub-band from the previously discussed full-bandwidth signal).

Melis does not expressly disclose wherein the signal processing circuit is a post-processing circuit; 
a reader unit configured to read a time-and-value-discrete signal from a memory; and
discarding the rest of the full-bandwidth frequency domain signal by a selection unit. 

Tektronix disclose a signal processing circuit for processing a signal that includes a reader unit configured to read a time-and-value-discrete signal from a memory (see Fig. 2 and page 3 last paragraph: digital oscilloscope includes a processor that acquires a input signal, samples to a digital representation with an analog-to-digital converter (ADC or A/D), storing the sampled digital data in an acquisition memory, and passes the data to a microprocessor, meeting the limitations of a post-processing circuit as the signal is processed in a format suitable for the acquisition memory before being acquired by the processor, processor reads values from acquisition memory in order to processes the sampled signal). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis with the teachings of Tektronix, i.e. storing the signals in an acquisition memory before passing the signals to a processing circuit, for the advantageous benefit of using a conventional system for storing measurement signals in an data acquisition memory so they can be subsequently accessed and analyzed by a processing unit. 

Melis and Tektronix do not expressly disclose discarding the rest of the full-bandwidth frequency domain signal by a selection unit. 

Imanaka discarding the rest of the full-bandwidth frequency domain signal by a selection unit (see Fig. 1, column 1 lines 51-68 and column 2 lines 61-68: band-pass filter for each frequency band will pass the frequencies within that band, but will not pass the rest, i.e. the rest of the signal not within the band is discarded).  


Regarding claim 8, Melis, previously modified by Tektronix and Imanaka, further discloses wherein a controller is provided that is connected with at least one of the reader unit, the filter unit, the transform unit and the selection unit (see Fig. 1 and claim 13).

Regarding claim 9, Melis, previously modified by Tektronix and Imanaka, further discloses wherein the controller is configured to receive time domain settings and frequency domain settings (see Fig. 1, column 3 lines 7-18, column 4 lines 49-60, and claim 13: all modules may be implements in one module/processor, i.e. receives time domain and frequency domain settings used in the windowing and transformation).

Regarding claim 10, Melis, previously modified by Tektronix and Imanaka, further discloses wherein the controller is configured to control at least one of the reader unit, the filter unit, the transform unit and the selection unit (see Fig. 1, column 3 lines 7-18, column 4 lines 49-60, and claim 13: all modules may be implements in one module/processor, i.e. processor/controller controls the functions of the units).

Regarding claim 13, Melis does not expressly disclose wherein the memory is an oscilloscope acquisition memory or a spectrum analyzer acquisition memory.

Tektronix disclose wherein the memory is an oscilloscope acquisition memory or a spectrum analyzer acquisition memory (see Fig. 2 and page 3 last paragraph: oscilloscope acquisition memory). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Imanaka with the teachings of Tektronix, i.e. storing the signals in an acquisition memory before passing the signals to a processing circuit, for the advantageous benefit of using a conventional system for storing measurement signals in an data acquisition memory so they can be subsequently accessed and analyzed by a processing unit. 

Regarding claim 14, Melis, previously modified by Tektronix and Imanaka, further discloses wherein the signal post-processing circuit comprises at least one of a field-programmable gate array, an application-specific integrated circuit and a digital signal processor (see Fig. 1 and claim 13: digital signal processor).
Regarding claim 15, Melis, previously modified by Tektronix and Imanaka, further discloses wherein the signal post-processing circuit is established by at least one of a field-programmable gate array, an application-specific integrated circuit and a digital signal processor (see Fig. 1, column 3 lines 7-18, and claim 13: digital signal processor, all modules may be implemented in a single module/processor).

Regarding claim 16, the signal post-processing circuit according to Claim 7 has been discussed above. Melis does not expressly disclose an oscilloscope comprising a signal post-processing circuit according to Claim 7.

Tektronix disclose an oscilloscope comprising a signal post-processing circuit/processing circuit (see Fig. 2 and page 3 last paragraph: oscilloscope acquisition memory). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Imanaka with the teachings of Tektronix, i.e. incorporating the processing circuit in an oscilloscope, for the advantageous benefit of including the processing circuit in a conventional hardware using to measuring and displaying signals of interest. 

Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Melis (US 9,577,798) in view of Tektronix (Oscilloscope Basics Guide), Imanaka (US 5,038,097), and Abe (US 2016/0112218). 

Regarding claim 2, Melis, Tektronix, and Imanaka do not expressly disclose wherein a zero padding is applied to the time-and-value-discrete signal at least one of prior to the transforming step and after the window filter is applied.


	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Tektronix and Imanaka with the teachings of Abe, i.e. zero padding the signal prior to the Fourier transformation step, for the advantageous benefit yielding an enhanced spectral signal post transformation. Zero padding is conventional in the art. 

Regarding claim 11, Melis, Tektronix, and Imanaka do not expressly disclose wherein a zero padding unit is provided that is configured to apply a zero padding.

Abe discloses wherein a zero padding unit is provided that is configured to apply a zero padding (see Fig. 6 and paragraph 0060). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Tektronix and Imanaka with the teachings of Abe, i.e. zero padding the signal prior to the Fourier transformation step, for the advantageous benefit yielding an enhanced spectral signal post transformation. Zero padding is conventional in the art. 
Regarding claim 12, Melis, Tektronix, and Imanaka do not expressly disclose wherein the zero padding unit is located between the filter unit and the transform unit.

Abe discloses wherein a zero padding unit is provided just prior a transformation process, i.e. a transformation unit (see Fig. 6 and paragraph 0060). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Melis in view of Tektronix and Imanaka with the teachings of Abe, i.e. zero padding the signal prior to the Fourier transformation step, for the advantageous benefit yielding an enhanced spectral signal post transformation. Zero padding is conventional in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865